DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner has not required a restriction/election requirement due to the small number of currently presented claims. However, based on claims 22 through 26, Applicant’s original presentation is directed towards the diffuser shown in Figures 7A-7E. Examiner reserves the right to issue a subsequent restriction/election requirement if Applicant adds claims at a later date that are distinct and/or mutually exclusive from this original presentation. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frustoconically shaped holes (claims 25, 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holes through the wall having a central axis that is not parallel with the horizontal plane (claims 24, 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. All of the pictured perforations (see Figs 7A-7E) appear to be in horizontal rows. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 24 and 26 recite holes that have “a central axis that is not parallel with the horizontal plane.” The structural meaning of this limitation is unclear. For example, looking at Figure 7B, one could draw a horizontal line through any point of the pictured component, and all the perforations 706 would be parallel with it. Moreover the claims recite that individual perforations are not parallel with the horizontal plane. This does not make sense. If one takes any individual hole, a horizontal line can be drawn through it, thereby making it “parallel” to that arbitrarily drawn horizontal plane. Therefore, Examiner is entirely unclear on what Applicant means by reciting a single hole that is non-parallel to an arbitrary horizontal plane. 
Claim 24 recites the limitation "the horizontal plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the horizontal plane".  There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note from the Examiner: The claims are interpreted according to MPEP 2115 (material or article worked upon does not limited apparatus claims), which explains that “A claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’ In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  	In this case, claim 22’s recitation of “fuel salt” is considered to be the article worked upon. Because neither the fuel salt itself—nor its associated molten salt reactor—are positively recited, this recitation of the fuel salt is not given patentable weight. 

Claims 22, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gautier (US 2011/0222642).
Regarding claim 22, Gautier teaches (Fig. 3) an apparatus for delivering cooled fuel salt into a reactor core comprising:  	a wall (150, 151) surrounding the reactor core (11) and separating the reactor core from a plenum (14), the wall provided with a plurality of perforations penetrating the wall and permitting flow of nuclear fuel salt between the reactor core and the plenum (“the transfer of the sodium from the hot collector to the cold collector takes place directly through the walls with cuts,” ¶ 55; see also ¶ 124); and  	a plenum inlet (18) for receiving cooled nuclear fuel salt into the plenum.

Regarding claim 23, Gautier anticipates all the elements of the parent claim and additionally teaches wherein the plurality of perforations are arranged into at least two horizontal rows of perforations (see perforations 15000, 15100, Fig. 6).

Regarding claim 24, Gautier anticipates all the elements of the parent claim and additionally teaches wherein at least one of the perforations in the plurality of perforations is a cylindrical hole (“These cuts 15100 preferably have a hydraulic diameter…of around 0.10 m,”  ¶ 163) through the wall having a central axis that is not parallel with the horizontal plane (e.g., the central axis of hole 15100, Fig. 6, may be a vertical line).

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheelock (US 3,178,356).
Regarding claim 22, Wheelock teaches (Fig. 2) an apparatus capable of delivering cooled fuel salt into a reactor core comprising:  	a wall (43, 44) surrounding the reactor core (45, 60) and separating the reactor core from a plenum (29), the wall provided with a plurality of perforations penetrating the wall and permitting flow of nuclear fuel salt between the reactor core and the plenum (“perforated support barrel 44,” col. 3, l. 25); and  	a plenum inlet (18) capable of receiving cooled nuclear fuel salt into the plenum.
Claims 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popalis (US 4,820,476).
Regarding claim 22, Popalis teaches (Figs. 2, 3) an apparatus capable of delivering cooled fuel salt into a reactor core comprising:  	a wall (barrel 7) surrounding the reactor core and separating the reactor core from a plenum (5), the wall provided with a plurality of perforations (11) penetrating the wall and permitting flow of nuclear fuel salt between the reactor core and the plenum (“a set of lateral flowports 11 that circumscribe the core barrel 7 direct a portion 12 of the downflow 5 ,” col. 5, ll. 9-11); and  	a plenum inlet (top of 5) capable of receiving cooled nuclear fuel salt into the plenum.
Regarding claim 25, Popalis anticipates all the elements of the parent claim and additionally teaches wherein at least one of the perforations (11) in the plurality of perforations is a frustoconically shaped hole through the wall (7) (se Fig. 3, which is a sideview of a frustoconical shape of port 11)
Regarding claim 26, Popalis anticipates all the elements of the parent claim and additionally teaches wherein at least one of the perforations (11) in the plurality of perforations is a frustoconically shaped hole through the wall (7) (se Fig. 3, which is a sideview of a frustoconical shape of port 11) having a central axis that is not parallel with the horizontal plane (e.g., flowport 11 has a vertical central axis that is not parallel to any horizontal plane). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gautier in view of Keller.
Regarding claim 25, Gautier anticipates all the elements of the parent claim and additionally teaches wherein at least one of the perforations in the plurality of perforations is a hole through the wall. Gautier does not explicitly state that the hole may be frustoconically shaped. 
Keller does teach this. Keller is in the same art area of nuclear reactors and teaches a reactor core (Figs. 1, 17) with a core component (strainer 144) having a frustoconically shaped flow hole (coolant flows upward through strainer 144, which is frustoconically-shaped): “The frustoconical strainer 144 is perforated at the top … in order to provide flow communication of the flow passages,” col. 9, ll. 53-56. It would have been an obvious matter of design choice to utilize a frustoconically shaped flow hole, since such a modification would have involved a mere change in the shape of the hole. A change in shape is generally recognized as being within the level of ordinary skill in the art. 
In this case, the skilled artisan may have been motivated to adopt the frustoconically shape of the flow hole of Keller in order to, as is achieved in Keller, better direct the coolant flow. It is well-known in the area of basic fluid dynamics that fluid flowing through a cylinder will exit with less velocity than fluid flowing through a nozzle 

Regarding claim 26, Gautier anticipates all the elements of the parent claim and additionally teaches wherein at least one of the perforations (e.g., 15100, Fig. 6) in the plurality of perforations is a hole through the wall having a central axis that is not parallel with the horizontal plane (e.g., the central axis of hole 15100, Fig. 6, may be a vertical line). Gautier does not explicitly state that the hole may be frustoconically shaped.
Keller does teach this. Keller is in the same art area of nuclear reactors and teaches a reactor core (Figs. 1, 17) with a core component (strainer 144) having a frustoconically shaped flow hole (coolant flows upward through strainer 144, which is frustoconically-shaped): “The frustoconical strainer 144 is perforated at the top … in order to provide flow communication of the flow passages,” col. 9, ll. 53-56. It would have been an obvious matter of design choice to utilize a frustoconically shaped flow hole, since such a modification would have involved a mere change in the shape of the hole. A change in shape is generally recognized as being within the level of ordinary skill in the art. 
In this case, the skilled artisan may have been motivated to adopt the frustoconically shape of the flow hole of Keller in order to, as is achieved in Keller, better direct the coolant flow. It is well-known in the area of basic fluid dynamics that fluid flowing through a cylinder will exit with less velocity than fluid flowing through a nozzle 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646